DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 05/27/2021 for application number 17332034. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton [US Pub. No.: 2019/0206565 A1].
Re. Claim 1, Shelton [US Pub. No.: 2019/0206565 A1] discloses:
An automated surgical system [automation of the operation of smart surgical |Fig.2, 1052], comprising: a visualization system [visualization system 108 |Fig. 1, 1052], comprising: at least one illumination source [visualization system 108 includes one or more illumination sources |1855]; 
and at least one imaging device [camera module |1088]; 
an imaging display system [primary display system |1064], comprising: a display device in data communication with a cloud-based surgical network [Display 217 coupled to network 245 |Fig.10], wherein the display device is located remotely from the visualization system and configured to present display data to a user monitoring a surgical procedure [Primary display 119 is located remotely from the visualization system 108|Fig.2 el 119, 108, 1115]; 
and a surgical hub [Fig. 3 el 102 surgical hub], comprising: a processor [Fig. 10 el 244 processor];
a memory device [Fig. 10 el 249 memory];
a visualization system interface [Fig.3 el visualization system interface]; 
and a network communication interface [a network interface 245|1108], wherein the memory device comprises instructions that [Fig 10 248, 249], when executed by the processor [Fig. 10 244], cause the processor to: transmit illumination control data to the at least one illumination source via the visualization system interface [illumination control |1855]; 
receive imaging data from the at least one imaging device via the visualization system interface [image data is received by the visualization ssytem|1854-1857];
process the imaging data to calculate the display data [image data is processed to display relevant data to a display |1668]; 
and, transmit the display data to the imaging display system over the cloud- based surgical network via the network communication interface [image sensor provides image data to electronic components in the surgical hub. The data representing the images may be transmitted by wired or wireless communication to display instrument status, feedback data, imaging data, and highlight tissue irregularities and underlining structures.|1668].

Re. Claim 2, Shelton discloses: 
The automated surgical system of claim 1, wherein the at least one illumination source comprises at least one laser source [red, green, and blue laser sources may be used to illuminate the surgical site, it may be recognized that other wavelengths outside of visible light (such as in the infrared or ultraviolet regions) may be used to illuminate the surgical site for Doppler analysis.|1812].

Re. Claim 3, Shelton discloses: 
The automated surgical system of claim 2, wherein the at least one laser source comprises at least one of a red laser source, a green laser source, a blue laser source, a near infrared laser source, and a short-wave infrared laser source [red, green, and blue laser sources may be used to illuminate the surgical site, it may be recognized that other wavelengths outside of visible light (such as in the infrared or ultraviolet regions) may be used to illuminate the surgical site for Doppler analysis.|1812]. 

Re. Claim 4, Shelton discloses: 
The automated surgical system of claim 1, wherein the at least one imaging device comprises at least one of a CCD imaging device, a CMOS imaging device, and a hybrid CCD/CMOS imaging device [ccd, cmos |1088,1589].

Re. Claim 5, Shelton discloses: 
The automated surgical system of claim 1, wherein the at least one imaging device comprises an imaging device disposed on a surgical device [the medical imaging device 5108 includes an endoscope, a laparoscope, a thoracoscope, and other such imaging devices |1589].

Re. Claim 6. Shelton discloses: 
The automated surgical system of claim 5, wherein the at least one illumination source comprises an illumination source disposed on the surgical device [The one or more illumination sources may be directed to illuminate portions of the surgical field |1855].

Re. Claim 7. Shelton discloses: 
The automated surgical system of claim 5, wherein the at least one illumination source comprises an illumination source disposed on a second surgical device [The one or more light sensors may receive light reflected or refracted from the surgical field including light reflected or refracted from tissue and/or surgical instruments|1855].

Re. Claim 8. Shelton discloses: 
The automated surgical system of claim 1, wherein the memory device further comprises instructions that, when executed by the processor, cause the processor to transmit the display data to the imaging display system in real time [image sensor transmits image/video in real-time to the visualization system |2576].

Re. Claim 9. Shelton discloses: 
The automated surgical system of claim 1, wherein the display data comprise a 3-dimensional display of a tissue [The surgeon may view the anatomy in a three-dimensional perspective view or any one of six views|1819].

Re. Claim 10. Shelton discloses: 
The automated surgical system of claim 1, wherein the display data comprise an augmented view of a tissue depicting one or more hidden critical structures [an augmented video image of a pre-operative video image augmented with data identifying displayed elements |Fig. 129, 0154].

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 12. Shelton discloses:
The surgical imaging system of claim 11, wherein the display data comprise multi-spectral tissue image data [the imaging device employs multi-spectrum monitoring to discriminate topography and underlying structures. A multi-spectral image is one that captures image data within specific wavelength ranges across the electromagnetic spectrum|1061].

Re. Claim 13, Shelton discloses:
The surgical imaging system of claim 11, wherein the display data comprise three- dimensional tissue surface data [The surgeon may view the anatomy in a three-dimensional perspective view or any one of six views|1819].

Re. Claim 14, Shelton discloses:
The surgical imaging system of claim 11, wherein the display data comprise critical structure image data [The surgical hub display 6200 provides perioperative visualization of the surgical site 6208. Advanced imaging identifies and visually highlights 6222 critical structures such as the ureter 6220 (or nerves, etc.) |1725].

Re. Claim 15, Shelton discloses:
The surgical imaging system of claim 11, wherein the display data comprise a combination of multi-spectral imaging data[the imaging device employs multi-spectrum monitoring to discriminate topography and underlying structures. A multi-spectral image is one that captures image data within specific wavelength ranges across the electromagnetic spectrum|1061] and time-of-flight distance data [secondary sensing system 14312, which includes the magnetic field emitter 14320, in certain instances, time-of-flight sensors can be positioned on one or more of the robot component(s) 14302, the surgical tool(s) 14306, the patient P, the trocar(s) 14328, and/or the handheld surgical instrument(s) 14350 to provide an array of distances between the emitter and the reflector points.|2549].

Re. Claim 16, Shelton discloses:
The surgical imaging system of claim 11, wherein the at least one imaging device is disposed on an arm of a surgical robotic system [At least one surgical tool (e.g. an end effector and/or endoscope) can be mounted to the robotic arm |2223].

Re. Claim 17, Shelton discloses:
The surgical imaging system of claim 16, wherein the at least one illumination source is disposed on the arm of a Surgical robotic system [The one or more illumination sources may be directed to illuminate portions of the surgical field. The one or more light sensors may receive light reflected or refracted from the surgical field including light reflected or refracted from tissue and/or surgical instruments.1855].

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 17.

Re. Claim 19, Shelton discloses:
The surgical imaging system of claim 11, wherein the cloud-based surgical network comprises a remote server [Each surgical system 102 includes at least one surgical hub 106 in communication with the cloud 104 that may include a remote server 113 |1052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488